Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2008                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  133930                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  DOUGLAS SHANES, Personal                                                                             Robert P. Young, Jr.
  Representative of the Estate of                                                                      Stephen J. Markman,
                                                                                                                      Justices
  Marcella Shanes,

               Plaintiff-Appellee, 

  v        	                                                        SC: 133930
                                                                    COA: 264651
                                                                    Jackson CC: 02-000044-NH
  SHAHZAD A. SHAIKH, M.D. 

  and W. A. FOOTE MEMORIAL 

  HOSPITAL, 

              Defendants,
  and
  DR. JAVAID BASHIR, 

            Defendant-Appellant,                   

  and
  DOCTORS HOSPITAL OF JACKSON,

  DR. LOWELL FISHER and NAVEED 

  SIDDIQI, M.D.,

             Defendants-Appellees.   

  _________________________________________/ 


         By order of November 29, 2007, the application for leave to appeal the February
  20, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in
  Braverman v Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the
  case having been decided on April 9, 2008, 480 Mich 1159 (2008), the application is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2008                        _________________________________________
           l0519                                                               Clerk